Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                       No. 04-19-00111-CV

                                        George P. JONES,
                                            Appellant

                                                 v.

                                       Jannatul FERDOUS,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV08141
                          Honorable Gloria Saldana, Judge Presiding


                                          ORDER
       In this appeal from the trial court’s judgment in a forcible detainer suit, the clerk’s record
shows that Appellant George P. Jones filed a suggestion of bankruptcy. The suggestion discloses
that Appellant filed a voluntary petition for bankruptcy in the United States Bankruptcy Court for
the Western District of Texas under Case No. 19-50088 on January 16, 2019. See 11 U.S.C.
§ 362 (2012); TEX. R. APP. P. 8.1.
       Accordingly, this appeal and all time periods under the Texas Rules of Appellate
Procedure are stayed from the date the bankruptcy petition was filed in the bankruptcy court.
See 11 U.S.C. § 362 (“Automatic stay”); TEX. R. APP. P. 8.2.
       This appeal is ABATED. For administrative purposes, the appeal will be treated as a
closed case unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court